DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishinaga et al. (2008/0273046) in view of Esdaile-Watts et al. (2009/0219368).

Regarding claim 1, Ishinaga teaches a system for priming a dry inkjet printhead having nozzles and ink channels absent of any liquid (note that, in this instance, the preamble does not add patentable weight to the body of the claim), said system comprising: 
the dry inkjet printhead (fig. 32, item 811) having an inlet port (fig. 32, unlabeled opening corresponding to item 532) connected to an upstream ink line (fig. 32, items 531/532) and an outlet port (fig. 32, unlabeled port connected to pump 548) connected to a downstream ink line (fig. 32, item 549, note that “dry” has not been specified in any way. Thus, Examiner is interpreting “dry” to mean simply that the surface of the printhead is dry); 
an ink tank (fig. 32, item 540) connected to the upstream and downstream ink lines to form a fluidic loop (see fig. 32), the ink tank being the only ink tank contained in the fluidic loop (see fig. 32); 
a pump (fig. 32, item 548) operably connected to the downstream ink line between the printhead outlet port and the ink tank (see fig. 32); 
a capper (fig. 32, item 44) engaged with the printhead;
a vacuum source (fig. 32, item 45) for applying suction to a capping chamber of the capper; and 
a control system ([0255]) for actuation of the pump and the vacuum source, wherein, in use, the pump is actuated simultaneously with the vacuum source, thereby (i) drawing ink through the printhead from the inlet port to the outlet port and priming the printhead ([0255], see fig. 32, Note that pump 548 and vacuum source 45 are simultaneously operated to draw ink through the printhead with minimal ink ejecting through the nozzles due only to the flow resistance of the filter 581). 
Ishinaga does not teach (ii) not drawing ink through nozzles of the printhead. Esdaile-Watts a printhead without a filter positioned in the vicinity of its outlet port 136 and instead teaches filters 182 and 154, which are not located in the printhead. It would have been obvious to one of ordinary skill in the art at the time of invention to relocate the filter inside Ishinaga’s printhead (Ishinaga, fig. 32, item 581) to be positioned in one of the ink circulation lines, as disclosed by Esdaile-Watts because doing so would eliminate undesired ejection of ink during the priming of Ishinaga’s printhead (Ishinaga, [0255]), thereby reducing wasted ink. 
 	Regarding claim 3, Ishinaga in view of Esdaile-Watts teaches the system of claim 2, wherein the ink tank is replenishable from a bulk ink supply (Ishinaga, fig. 32, item 203). 	Regarding claim 5, Ishinaga in view of Esdaile-Watts teaches the system of claim 1, wherein the pump is a one-way pump (Esdaile-Watts, [0204]).

	Regarding claim 6, Ishinaga in view of Esdaile-Watts teaches the system of claim 5, wherein the pump is an inline peristaltic pump (Esdaile-Watts, [0204]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853